Opinion by
Johnson, J.
In accordance with stipulation of counsel that the items marked “M” consist of miniature china articles in the shape of cups and saucers, not containing 25 percent or more of calcined bone, similar in all material respects to those the subject of Abstract 46139 and that the items marked “A” consist of decorative after-dinner cups and saucers the same in all material respects as those the subject of United States v. The Baltimore & Ohio R. R. Co. a/c United China & Glass Company (47 C.C.P.A. 1, C.A.D. 719), the claim of the plaintiff was sustained.